Mr. Justice Green
delivered tlie opinion of the court,
We find no serious error in tins record until we come to tbe answer of tbe court below to tbe defendant’s twelfth point. Tins point called upon tbe court to lay down a rule to govern tbe jury in fixing tbe value of tbe building, and it should have been affirmed, Tbe answer neither affirms nor denies’ tbe point. In fact, it cannot be said to be responsive. We have no fault with that part of it which says: “If tbe jury find that there was actual submission of this loss to tbe determination of arbitrators, and sucli determination lias been made without fraud on tbe part of tbe plaintiff, or tbe arbitrators, or gross mistake, it is binding upon both parties.” After stating tbe converse of this proposition tbe learned judge said : “ Then tbe value put by them upon tbe building is not conclusive, and tbe jury are at liberty to adjust this loss upon tbe proofs before' them.” Put bow adjust tbe loss upon tbe proofs before them? It was just here tbe point was intended to indicate tbe rule, and tbe answer wholly fails to furnish it. This was error.
Judgment reversed and a venire facias de novo awarded.